MEMORANDUM **
Cesar Duarte-Ayon appeals from his sentence of 92 months following his conviction after a jury trial for illegal reentry after deportation, in violation of 8 U.S.C. § 1826(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court should have granted him a downward adjustment for acceptance of responsibility under U.S.S.G. § 3B1.1. After reviewing the record, we conclude that the district court did not clearly err when it found that appellant did not demonstrate contrition and remorse for his crime. See United States v. Weiland, 420 F.3d 1062, 1080 & n. 17 (9th Cir.2005); United States v. Fellows, 157 F.3d 1197, 1203 (9th Cir. 1998) (denying the reduction for acceptance of responsibility after defendant’s second conviction for child pornography offenses). Furthermore, the sentence is reasonable because the record indicates that the sentencing judge considered the statutory factors. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.